DETAILED ACTION
Claims 1-20 are hereby under examination. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/24/2021 and 06/23/2022 are being considered by the examiner.
Claim Objections
Claims 1, 4, 6-9, 12-13, and 16 are objected to because of the following informalities:
Regarding claim 1, line 5 currently recites “a living creature”, however, it appears it should read --the living creature-- (emphasis added).
Regarding claim 4, line 3 currently recites “vitamine” at two locations, however, it appears these recitations should read --vitamin-- (emphasis added).
Regarding claim 6, line 1 currently recites “A health monitoring system”, however, it appears it should read --The health monitoring system-- (emphasis added).
Regarding claim 7, line 2 currently recites “the different metabolism analytes”, however, it appears it should read --the plurality of metabolism analytes-- (emphasis added) to maintain consistent claim language.
Regarding claim 8, line 3 currently recites “a predetermined range”, however, it appears it should read --the predetermined range-- (emphasis added). 
Regarding claim 9, line 3 currently recites “a predetermined range”, however, it appears it should read --the predetermined range-- (emphasis added). 
Regarding claim 12, line 5 currently recites “one or more metabolism analyte concentrations”, however, it appears it should read --one or more of the plurality of metabolism analyte concentrations-- (emphasis added) to maintain consistent claim language.
Regarding claim 13, line 2 currently recites “the physiological parameters”, however, it appears it should read --the one or more physiological parameters-- (emphasis added) to maintain consistent claim language.
Regarding claim 13, line 3 currently recites “the measured metabolism analyte concentrations”, however, it appears it should read --the measured plurality of metabolism analytes 
Regarding claim 16, line 2 currently recites “the measured metabolism analyte concentrations”, however, it appears it should read --the measured plurality of metabolism analytes 
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not invoke 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 9, 12, 14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the user’s" in line 2.  In light of the specification, there is insufficient antecedent basis for this limitation in the claim. It is currently unclear if “a living creature” of claim 1 is the same or different as “the user” of claim 5. For the purposes of examination, “the user” and “a living creature” are being interpreted as the same. It is recommended to the applicant to amend the claims to recite consistent claim language.
Claim 9 recites the limitation "the user" in lines 3 and 5.  In light of the specification, there is insufficient antecedent basis for this limitation in the claim. It is currently unclear if “a living creature” of claim 1 is the same or different as “the user” of claim 9. For the purposes of examination, “the user” and “a living creature” are being interpreted as the same. It is recommended to the applicant to amend the claims to recite consistent claim language.
Claim 12 recites the limitation "optionally through a graphical user interface " in lines 2-3. Such a phrase renders the claim indefinite because it is unclear whether the limitations following the term “optionally” are part of the claimed invention. For the purposes of examination, the user input is configured to be received through a graphical user interface.
Claim 14 recites the limitation "the user’s" in line 2.  In light of the specification, there is insufficient antecedent basis for the user in the claim. It is currently unclear if “a living creature” of claim 1 is the same or different as “the user” of claim 14. For the purposes of examination, “the user” and “a living creature” are being interpreted as the same. It is recommended to the applicant to amend the claims to recite consistent claim language.
Regarding claim 14, the phrase "etc." in line 3 renders the claim indefinite because the claim include elements not actually disclosed (those encompassed by "etc."), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
Regarding claim 17, the phrase "etc." in line 5 renders the claim indefinite because the claim include elements not actually disclosed (those encompassed by "etc."), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 do not include additional elements that integrate the exception into a practical application or that are sufficient to amount to significantly more than the judicial exception
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1-20 are directed to “a system”, which describe one of the four statutory categories of patentable subject matter, i.e., a machine.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).
Prong One: Claim 1 recites the abstract idea of a method of organizing human activity and a mental process, as follows:
determining for each of the plurality of metabolism analyte whether the obtained concentration information is within a predetermined range. 
The determining if the obtained concentration information is within a predetermined range can be practically performed in the human mind, with the aid of pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. A person with ordinary skill in the art could reasonably determine if obtained metabolism analyte concentration information is within a predetermined range by visually seeing if concentration information is between two different values. There is currently nothing to suggest an undue level of complexity in the determining step. Therefore, a person would be able to practically perform the determining step mentally or with the aid of pen and paper. 
Prong Two: Claim 1 does not recite additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely:
Recite the words “apply it” or an equivalent with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g., a processor), and
Add insignificant extra-solution activity (the pre-solution activity of: using generic data-gathering components (e.g. an implantable sensor for simultaneously measuring a plurality of metabolism analytes).
As a whole, the additional elements merely serve to gather information to be used by the abstract idea, while generically implementing it on a computer. An implantable sensor is merely used as a pre-solution step of necessary data gathering to be used by the abstract idea. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. The processing performed remains in the abstract realm, i.e., the result is not used for a treatment. No improvement to the technology is evident. The mental process merely operates on a computer or the generic computer elements and does not change any operational aspect of the computer itself. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application.
Per the Berkheimer requirement, the additional elements are well-understood, routine, and conventional. For example, an implantable sensor for determining analyte concentration information and a processor for determining if concentration information is within a range, are well-understood, routine, and conventional, as disclosed by Kaleal et al. (Fig. 1, element 104, “sensor devices”, and para. [0032], “biosensing device is worn by the user (e.g., externally or as an implanted device) …”), (Fig. 2, element 210 and 212, “processing module” and “analysis component”) and Rack-Gomer et al. (para. [0109], “glucose sensor can use any known detection method … invasive”). 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 2-20 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above. E.g., all elements are directed to the further describing of the abstract idea, pre-solution activities, computer implementation, and generic post-solution activities, which merely facilitate the abstract idea.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
Further describe the abstract idea (deriving a homeostatic and/or alleostatic condition (claim 2), trigger additional measurements of one or more metabolism analytes or to alter a frequency of measurement of one or more metabolism analytes (claim 8), determining a stress condition and determining if the measured metabolism analyte concentrations are determined under the stress condition (claim 13), predetermined ranges for the metabolism analyte concentrations are based on previously measured metabolism analyte concentrations from the living creature (claim 15), predetermined ranges for the metabolism analyte concentrations are based on previously measured metabolism analyte concentrations from a group of living creatures (claim 16), predetermine ranges are based on previously measured metabolism analyte concentrations obtained from a group of living creatures having a same gender and age (claim 17)), 
Further describe the pre-solution activity (or the structure used for such activity) (the plurality of metabolism analytes comprises at least three different metabolism analytes (claim 3), the plurality of metabolism analytes is a selection of two or more of … (claim 4), adapted for obtaining information regarding the user’s medical condition (claim 5), measure different metabolism analytes at different moments in time (claim 7), an input port for obtaining information regarding one or more physiological parameters (claim 10), the input port is configured to receive information from a wearable (claim 11), receiving user input from a user, optionally through a graphical interface (claim 12), an input port for obtaining information regarding on or more of the user’s (claim 14), obtaining information regarding to any of age, ethnicity, or body mass index (claim 17), the implantable sensor comprises an optical sensor configured for spectroscopic measurement (claim 18), an impedance spectroscopy sensor for deriving a hydration status (claim 19)), 
Further describe the computer implementation (a plurality of health monitoring systems for use by a plurality of individual users (claim 20)), and
Further describe the post-solution activity (an output port to a user, a medical practitioner or a medical team for providing personalized recommendations to the user (recited at a high level of generality with no specific structure) (claim 6), providing a warning for consulting a medical practitioner or for providing a warning to a medical practitioner of the user (recited at a high level of generality with no specific structure) (claim 9), prompting the user for input when one or more metabolism analyte concentrations outside the predetermined rang is detected (claim 12)) (all recited at a high level of generality).
Per the Berkheimer requirement, the additional elements are well-understood, routine, and conventional. For example, input/output ports and spectroscopy sensors are all well-understood, routine, and conventional, as disclosed by Kaleal et al. (para. [0062], “client device can include any suitable computing device … facilitate generating and presenting an avatar to a user that is reactive to user input …”) and Rack-Gomer et al. (para. [0108], “glucose sensor can use any method of glucose measurement … spectrophotometric, spectroscopic …”) and para. [0120], “glucose sensor configured to measure glucose in the blood using one or more measurement techniques … spectrophotometric …”). 
Taken alone or in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. The additional elements do not add anything significantly more than the abstract idea. The collective functions of the additional elements merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Further, obtaining additional analyte measurements or increasing a frequency of analyte measurements based on a predetermined range further describes the method of organizing human activity. Increasing the amount and frequency of measurements based on a predetermined range is a trigger that is routine practice step within medical practice in order to improve a diagnostic profile. Therefore, the claims are rejected as being directed to non-statutory subjection matter. Claims 1-20 are rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-14, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Robert Kaleal (Pub. No. US 2017/0206795) (cited in the IDS, filed 06/23/2022), hereinafter referred to as Kaleal.
The claims are generally directed towards a health monitoring system for monitoring health of a living creature, the health monitoring system comprising: an implantable sensor for simultaneously measuring a plurality of metabolism analytes in bodily tissue or bodily fluids of the living creature, thus obtaining a metabolic fingerprint for a living creature comprising concentration information of the plurality of metabolism analytes at any given moment in time; a processor programmed for determining for each of the plurality of metabolism analyte whether the obtained concentration information is within a predetermined range.
Regarding claim 1, Kaleal discloses a health monitoring system for monitoring health of a living creature (Abstract, “system includes a reception component configured to receive bio-chemical information about a physiological state or condition of a user …”, Fig. 1), the health monitoring system comprising: 
an implantable sensor (Fig. 1, element 104, “sensor devices”) for simultaneously measuring a plurality of metabolism analytes in bodily tissue or bodily fluids of the living creature, thus obtaining a metabolic fingerprint for a living creature comprising concentration information of the plurality of metabolism analytes at any given moment in time (para. [0048], “one or more sensor devices can be worn or otherwise attached to the user to capture the physical and physiological data … in real-time or substantially real-time”, para. [0051], “biosensor device can include a blood-testing device that is implanted into the body … detect biochemical information regarding at least one of: glucose level, cortisol, potassium level … creatine kinase, vitamin B12 … electrolytes …”); 
a processor (Fig. 2, element 210 and 212, “processing module” and “analysis component”) programmed for determining for each of the plurality of metabolism analyte whether the obtained concentration information is within a predetermined range (para. [0088-0090], “analysis component is configured to analyze raw physical and physiological data for a user to determine or infer feature values corresponding to what the raw physical and physiological data represents … occur in real-time … biometric data, biochemical data ….”, para. [0091], “determine whether and to what degree levels of the respective biomarkers are abnormal (e.g., with respect to predefined values or ranges for normal vs abnormal levels)…”, para. [0093]). 
Regarding claim 2, Kaleal discloses the health monitoring system according to claim 1, wherein the processor furthermore is programmed for deriving from said determination a homeostatic and/or alleostatic condition of the living creature (para. [0091], “determine whether and to what degree levels of the respective biomarkers are abnormal … ranges for normal vs abnormal … further determine or infer conditions or disease of the body that are attributed to the abnormal levels of the respective biomarkers …”, para. [0092-0111], the analysis component is configured to determine a condition of a user based on the determination biomarkers are within or out of a predetermined range).
Regarding claim 3, Kaleal discloses the health monitoring system according to claim 1, wherein the plurality of metabolism analytes comprises at least three different metabolism analytes (para. [0089], “biochemical information can include information regarding presence and/or concentration of various biomarkers … biochemical information regarding at least one of: glucose level, cortisol level … creatine kinase, vitamin B12 … electrolytes …”, para. [0091], and para. [0097-0103], Kaleal discloses the analysis component is configured to analyze levels from a plurality of different biomarkers to obtain a determination about the user’s health).
Regarding claim 4, Kaleal discloses the health monitoring system according to claim 1, wherein the plurality of metabolism analytes is a selection of two or more of glucose, ketones, lactate, lactic acid, acetic acid, nitrite, creatinine, hormones, vitamine B11, vitamine B12, acetate, propionic acid, propionate, butyric acid, butyrate, phenyl sulfate, urea, pyruvate, ethanol, sugar, pH, uric acid, lactate dehydrogenase, fasting glucose, sodium, potassium or cholesterol (para. [0051], “biosensor device can include a blood-testing device that is implanted into the body … detect biochemical information regarding at least one of: glucose level, cortisol, potassium level … creatine kinase, vitamin B12 … electrolytes …”, para. [0089], “biochemical information can include information regarding presence and/or concentration of various biomarkers … biochemical information regarding at least one of: glucose level, cortisol level … creatine kinase, vitamin B12 … electrolytes …”, para. [0091], and para. [0097-0103]).
Regarding claim 5, Kaleal discloses the health monitoring system according to claim 1, wherein the health monitoring system is adapted for obtaining information regarding the user's medical condition (para. [0091-0092], “analysis component is configured to determine or infer one or more characteristics of a physiological state or condition of a user based on received biochemical information about a biochemical state … identifying the presence and/or status/levels of various biomarkers analysis component can determine one or more characteristics … the body system is in a healthy state or an unhealthy state (and varying degrees between severely unhealthy or extremely health) …”, and para. [0093-0103]).
Regarding claim 6, Kaleal discloses a health monitoring system according to claim 1, wherein the health monitoring system furthermore comprises an output port for providing an output to a user, a medical practitioner or a medical team and wherein the health monitoring system is programmed for providing personalised recommendations to the user through the output port (para. [0060], “client device can include avatar platform to provide for processing and analyzing of user’s physical and physiological activity data …”, para. [0087], “processing module is configured to process various input data received to facilitate guiding and assisting the user with performance of a specific program, routine or task … through an avatar …”).
Regarding claim 9, Kaleal discloses the health monitoring system according to claim 1, wherein the system is configured for, based on said determining for each of the plurality of metabolism analytes whether the obtained concentration information is within a predetermined range, providing the user with a warning for consulting a medical practitioner or for providing a warning to a medical practitioner of the user (para. [0091], “determine whether and to what degree levels of the respective biomarkers are abnormal …”, para. [0093], “determine whether the levels are within an acceptable range …”, para. [0179], “system can instruct the avatar to stop the workout session and contact a health professional or automatically send a notification …”, para. [0268], “visualization component can be configured to highlight one or more components of the avatar’s cardiovascular system … indicate the cardiovascular system is in an unhealthy state and/or the degree …”, and para. [0270], “visualization component can be configured to highlight components of the avatar …”).
Regarding claim 10, Kaleal discloses the health monitoring system according to claim 1, the health monitoring system further comprising an input port for obtaining information regarding one or more physiological parameters of the living creature at the time of measurement of the plurality of metabolism analytes in bodily tissue or bodily fluids of the living creature (para. [0048], “a client device configured to receive and/or capture physical and physiological activity data about the user … sensor devices can be worn or otherwise attached to the user ...”, and para. [00087-0088], “processing module process user physical and physiological information and context information as it is received and in view of user profile information … analyze raw physical and physiological data for a user to determine or infer feature values corresponding to what the raw physical and physiological data represents …”).
Regarding claim 11, Kaleal discloses the health monitoring system according to claim 10, wherein the input port of the health monitoring system is configured for receiving the information regarding one or more physiological parameters from a wearable, worn by the living creature (Fig. 1, element 104, “sensor devices”, and para. [0048], “client device configured to receive and/or capture physical and physiological activity data … one or more sensor devices can be worn or otherwise attached to the user …”).
Regarding claim 12, Kaleal discloses the health monitoring system according to claim 10, wherein the health monitoring system is configured for receiving user input from a user, optionally through a graphical user interface, or wherein the health monitoring system is programmed for prompting the user for input when one or more metabolism analyte concentrations outside the predetermined range is detected (para. [0074], “received input for a user … determinations and inferences can be made …”, para. [0076], “input can also include profile information … contextual information …”, para. [0149]).
Regarding claim 13, Kaleal discloses the health monitoring system according to claim 10, wherein the health monitoring system is configured for deriving from the physiological parameters a stress condition and for identifying that the measured metabolism analyte concentrations are determined under the stress condition (para. [0095], “determine a degree of inflammation experienced by a user … inflammation is a natural reaction to stress …”, para. [0107], para. [0114], “user can select a specific activity or program … stress reduction program …”, para. [0119], para. [0227]).
Regarding claim 14, Kaleal discloses the health monitoring system according to claim 1, wherein the health monitoring system comprises an input port for obtaining information regarding one or more of the user's location, hobbies, ethnic background, age, gender, socio-economical status, etc. (para. [0080-0082], “avatar guidance platform with updated profile information … health history, preferences, demographics … social affiliations … reception component can receive information regarding a user’s location … environment …”, para. [0128], “user demographic information can define … gender, age, nationality …”).
Regarding claim 20, Kaleal discloses a health monitoring platform, the health monitoring platform comprising a plurality of health monitoring systems according to claim 1 for use by a plurality of individual users and the health monitoring platform further comprising a central processing unit for processing metabolic fingerprint information obtained from the plurality of health monitoring systems (para. [0060-0061], “some or all of the processing and analysis of the physical and physiological activity data is performed by a remote avatar server …”, para. [0294], “interference component analyze … for a plurality of user’s … machine learning techniques to optimized determinations regarding how a specific user’s appearance will be affected …”, multiple platforms can be combined and used with machine learning to optimize determinations).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Robert Kaleal (Pub. No. US 2017/0206795) (cited in the IDS, filed 06/23/2022), hereinafter referred to as Kaleal, as applied to claim 1 above, and further in view of Rack-Gomer et al. (Pub. No. US 2015/0289821) (cited in the IDS, filed 02/24/2021), hereinafter referred to as Rack-Gomer.
Regarding claim 7, Kaleal discloses the health monitoring system according to claim 1.
However, Kaleal does not explicitly disclose wherein the system is configured to measure the different metabolism analytes at different moments in time.
Rack-Gomer teaches of a system for obtaining several factors in order to determine an urgency index for a patient (Abstract, para. [0007]). Rack-Gomer teaches that of a continuous analyte sensor (Fig. 3, element 10) configured to be implanted in the body to measure concentration of analytes within the host, which can include a plurality of analytes (para. [0073], para. [0113], para. [0213]) and user information (para. [0026]). Rack-Gomer teaches that based on a plurality of measurements, an urgency index can be calculated (Fig. 7, element 252, and para. [0140]). Rack-Gomer further teaches that the system is configured to measure the different analytes at different moments in time (para. [0104-0105], “time intervals ranging from fractions of a second up to, for example, 1, 2, or 5 minutes, or longer …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system to explicitly measure the different metabolism analytes at different moments of time. Rack-Gomer teaches that user patterns can be determined based on time of day of the measured analytes (para. [0148]). Further, one of ordinary skill would recognize measuring analytes at different moments in time from a single sensor allows for a less invasive and a cheaper method of obtaining a plurality of analyte concentrations. 
Regarding claim 8, modified Kaleal discloses the health monitoring system according to claim 7.
However, modified Kaleal does not explicitly disclose wherein the system is configured to, based on said determining for each of the plurality of metabolism analytes whether the obtained concentration information is within a predetermined range, trigger additional measurements of one or more metabolism analytes or to alter a frequency of measurement of one or more metabolism analytes.
Rack-Gomer further teaches that the sampling intervals for obtaining analyte concentration information can vary (para. [0104-0105]). Rack-Gomer further teaches that based on the urgency index being determined and the velocity of the change, different weights and ratings can be determined in order to alter the timings of measurements and possibly require intervention by the user (para. [0146], para. [0151], and para. [0254]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Kaleal to explicitly trigger additional measurements and user intervention, or increase the risk assessment determination based on concentration information. Rack-Gomer teaches that the assessment urgency module can weight different inputs based on an increased or decreased urgency value (para. [0060]), which allows for the system to only increase or require additional measurements when needed by the system (para. [0147]).
Regarding claim 15, Kaleal discloses the health monitoring system according to claim 1.
However, Kaleal does not explicitly disclose wherein the processor is configured for comparing with predetermined ranges for the metabolism analyte concentrations, whereby the predetermined ranges are based on previously measured metabolism analyte concentrations from the living creature.
Rack-Gomer teaches of a system for obtaining several factors in order to determine an urgency index for a patient (Abstract, para. [0007]). Rack-Gomer teaches that of a continuous analyte sensor (Fig. 3, element 10) configured to be implanted in the body to measure concentration of analytes within the host, which can include a plurality of analytes (para. [0073], para. [0113], para. [0213]) and user information (para. [0026]). Rack-Gomer teaches that based on a plurality of measurements, an urgency index can be calculated (Fig. 7, element 252, and para. [0140]). Rack-Gomer further teaches that the range for triggering the urgency index can based on previously measured analyte concentrations from the living creature (Fig. 7, element 256, para. [0140-0141]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kaleal to explicitly use previously measured analyte concentrations from the living creature. Rack-Gomer teaches that by using historical analyte concentrations, more accurate current trending analyses can be determined for the specific living creature, therefore increasing the accuracy (para. [0140-0141]). 
Regarding claim 16, Kaleal discloses the health monitoring system according to claim 1.
However, Kaleal does not explicitly disclose wherein the processor is configured for comparing with predetermined ranges for the metabolism analyte concentrations, whereby the predetermined ranges are based on previously measured metabolism analyte concentrations obtained from a group of living creatures.
Rack-Gomer teaches of a system for obtaining several factors in order to determine an urgency index for a patient (Abstract, para. [0007]). Rack-Gomer teaches that of a continuous analyte sensor (Fig. 3, element 10) configured to be implanted in the body to measure concentration of analytes within the host, which can include a plurality of analytes (para. [0073], para. [0113], para. [0213]) and user information (para. [0026]). Rack-Gomer teaches that based on a plurality of measurements, an urgency index can be calculated (Fig. 7, element 252, and para. [0140]). Rack-Gomer further teaches that the range for triggering the urgency index can based on previously measured analyte concentrations from the living creature (Fig. 7, element 256, para. [0140-0141]) and that the previously measure analyte concentrations can be from a group of living creatures (para. [0306-0309]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system to explicitly determine an urgency index based on values from a group of living creatures. Rack-Gomer teaches that by comparing a plurality of analyte information, trends can be better determined in what the margins should be for the analyte information (para. [0308-0309]), which can be used by the urgency index (para. [0140], “external data”). 
Regarding claim 17, modified Kaleal discloses the health monitoring system according to claim 16, wherein the system is adapted for obtaining information regarding to any of gender, age, ethnicity or body mass index (para. [0080-0082], “avatar guidance platform with updated profile information … health history, preferences, demographics … social affiliations … reception component can receive information regarding a user’s location … environment …”, para. [0128], “user demographic information can define … gender, age, nationality …”).
However, modified Kaleal does not explicitly disclose wherein the processor furthermore is configured for comparing with predetermined ranges that are based on previously measured metabolism analyte concentrations obtained from a group of living creatures having a same gender, age, etc.
Rack-Gomer further teaches the collection of analyte information from a plurality of users can be grouped with some similarity, for example, geography, doctor, age, gender, and ethnicity (para. [0308-0309]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Kaleal to explicitly group the group of living creatures with similar gender and age. Rack-Gomer teaches that by comparing analyte concentration information with similar people, more accurate margin of errors are able to be compared for use when determining an urgency index (para. [0308-0309]). 
Regarding claim 18, Kaleal discloses the health monitoring system according to claim 1.
However, Kaleal does not explicitly disclose wherein the implantable sensor comprises an optical sensor configured for spectroscopic measurement of the plurality of metabolism analytes in bodily tissue or bodily fluids.
Rack-Gomer teaches of a system for obtaining several factors in order to determine an urgency index for a patient (Abstract, para. [0007]). Rack-Gomer teaches that of a continuous analyte sensor (Fig. 3, element 10) configured to be implanted in the body to measure concentration of analytes within the host, which can include a plurality of analytes (para. [0073], para. [0113], para. [0213]) and user information (para. [0026]). Rack-Gomer further teaches that the continuous analyte sensor can be measure the concentration or presence of analytes using a spectroscopic technique with optical absorption (para. [0108], and para. [0120]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implantable sensor disclosed by Kaleal to explicitly use an implantable sensor with an optical sensor for spectroscopic measurements. Rack-Gomer teaches that multiple different sensing techniques are known within the art (para. [0108] and para. [0102]). Further, one of ordinary skill in the art would recognize the sensing technique can be selected based on design incentives and constraints.
Regarding claim 19, Kaleal discloses the health monitoring system according to claim 1.
Kaleal suggests measuring and determining a hydration status (para. [0103], and para. [0119]), however, Kaleal does not explicitly disclose the system furthermore comprising an impedance spectroscopy sensor for deriving a hydration status.
Rack-Gomer teaches of a system for obtaining several factors in order to determine an urgency index for a patient (Abstract, para. [0007]). Rack-Gomer teaches that of a continuous analyte sensor (Fig. 3, element 10) configured to be implanted in the body to measure concentration of analytes within the host, which can include a plurality of analytes (para. [0073], para. [0113], para. [0213]) and user information (para. [0026]). Rack-Gomer further teaches the urgency index can be based on physiological data information, such as hydration information (para. [0073], and para. [0182]). Rack-Gomer further teaches that the hydration information can be obtained from a spectroscopy sensor (para. [0073], para. [0108], and para. [0120]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system to additionally determine a hydration status of the patient with an impedance spectroscopy sensor. Rack-Gomer teaches that a hydration status can be used in addition to the plurality of analyte measurements when determining an urgency index for the patient (para. [0194]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791